COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-12-01130-CR
Style:                      Derrick Deon Ferguson
                            v The State of Texas
                  *
Date motion filed :         June 5, 2013
Type of motion:             Motion for Extension of Time to File Appellant’s Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's brief

If motion to extend time:
         Deadline to file document:                      June 3, 2013
         Number of previous extensions granted:          1--60 days
         Length of extension sought:                     60 days

         Appellant’s Motion for Extension of Time to File Appellant’s Brief is granted in part and
         denied in part.

         It is the ordinary practice of this court to grant no more than 3 extensions of 30 days each.
         Appellant’s brief in this case was originally due on April 2, 2013. Appellant requested, and
         received, a 60-day extension of time to file the brief, which extended the deadline to June 3, 2013.
         Appellant has now filed a motion requesting an additional 60-day extension. The reason given is
         that appellant’s attorney has had insufficient time to adequately develop and research appellate
         issues. This is insufficient to support counsel’s request.

         Accordingly, we grant appellant a 30-day extension to file the brief. Appellant’s brief is ordered
         to be filed by July 3, 2013. No further extensions will be granted.

         It is so ORDERED.


Judge's signature: /s/ Michael Massengale
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: June 10, 2013




November 7, 2008 Revision